Citation Nr: 1625074	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the reduction of the Veteran's disability compensation benefits to the 10 percent payment rate from April 15, 2002, to April 7, 2007, based on felony incarceration, was proper. 

2.  Whether the reduction of the Veteran's disability compensation benefits to the 10 percent payment rate beginning March 13, 2009, based on felony incarceration, was proper. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2000 to July 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative determination of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of whether the reduction of the Veteran's disability compensation benefits from April 15, 2002, to April 7, 2007, based on felony incarceration, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been incarcerated since January 12, 2009, more than sixty days following conviction of a felony on July 21, 2009.
 

CONCLUSION OF LAW

The reduction of the Veteran's VA compensation payment to the 10 percent rate, retroactively beginning March 13, 2009, due to incarceration for a felony conviction on July 21, 2009, was proper.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, in May 2009, the Veteran was properly notified of the proposed reduction in benefits in accordance with 38 C.F.R. § 3.665(a).  Thus, VA has complied with its notice obligations under the VCAA.

VA has also complied with its duty to assist.  The outcome of this appeal turns on whether the Veteran was incarcerated for a felony conviction and for what period of time.  In March 2016, the Veteran testified at a video conference hearing.  The Veteran has not disputed that he was incarcerated for a felony conviction during this timeframe and has not identified any additional evidence that would affect the reduction of his benefits. 

This case turns on application of the law to undisputed facts.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal. 

Reductions Based on Incarceration

A veteran who is incarcerated in a federal, state, or local penal institution in excess of sixty days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

In this case, the Veteran has had a 100 percent disability evaluation for his service-connected paranoid schizophrenia since July 12, 2001.  

In April 2009, VA received notice that the Veteran was incarcerated following his conviction of a felony.  In a May 2009 letter, the RO notified the Veteran of the proposed reduction of his benefits to a 10 percent rate as of the 61st day of his incarceration.  Subsequently, in August 2009, the RO retroactively reduced the Veteran's VA compensation payments to the 10 percent rate, effective March 13, 2009.  

The Veteran has not disputed that he was convicted of a felony for this timeframe.  Instead, he has essentially argued that the reduction on March 13, 2009, was improper because he was not convicted until July 21, 2009, and therefore at the time of reduction, his incarceration had not yet been for a period in excess of 60 days.  See September 2009 Notice of Disagreement.  He also indicated that he was awaiting appeal to change the status of the conviction.  Id.  In his November 2012 appeal on a VA Form 9, the Veteran indicated that his convictions had been overturned on appeal in January 2011.

As discussed above, the RO reduced the Veteran's disability benefit payment to the 10 percent payment rate, effective March 13, 2009.  The RO used the date of incarceration, January 12, 2009, noted on a December 2010 VA Form 21-4193 (Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution), to determine the effective date of the reduction.  In this regard, a June 2009 prisoner match report indicates the Veteran was confined by the Twin Towers Correctional Facility on January 12, 2009.  Therefore, his compensation benefits were reduced on the 61st day of his incarceration after his conviction on a felony - i.e., March 13, 2009 - pursuant to 38 C.F.R. § 3.665.  

The Board notes that although the Veteran indicated on his VA Form 9 that his convictions had been overturned on appeal in January 2011, he has not provided any evidence to support this assertion, and records show that he is currently still incarcerated.  See January 2016 Report of Contact and March 2016 video conference hearing transcript.
Here, the law is dispositive, and VA is not authorized to disregard the statute.  VA may not continue to pay the Veteran benefits in excess of the 10 percent rate, beginning with the 61st day of incarceration after his conviction on a felony.  Hence, the retroactive reduction in the Veteran's compensation payment to the 10 percent rate, based on his incarceration for a felony, beginning March 13, 2009, was proper; and the Veteran's appeal for VA benefits in excess of the 10 percent rate for the incarceration, beginning with the 61st day on March 13, 2009, must be denied.


ORDER

The retroactive reduction of the Veteran's VA disability benefits to the 10 percent payment rate beginning March 13, 2009, was proper; restoration of VA disability benefits above the 10 percent rate beginning March 13, 2009, is denied.


REMAND

The Board finds that additional development is warranted with respect to the issue of whether the reduction of the Veteran's disability compensation benefits from April 15, 2002, to April 7, 2007, based on a felony incarceration, was proper.  As noted above, limitations on VA compensation payments are required when an individual has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony, beginning 61 days after such imprisonment.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665 (2015).  On a July 2002 VA Form 21-4193 (Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution), the Veteran's mother reported that the Veteran was incarcerated and had been sent to a mental hospital.  She indicated that he had not had a trial or conviction yet.  A June 2008 prisoner match report confirms that the Veteran was confined by the Los Angeles County Central Jail from February 14, 2002, to April 9, 2007. 

In his March 2016 video conference hearing, the Veteran testified that although he was incarcerated during this period, he was not convicted of any crime during this period.  He testified that in April 2007, he was deemed incompetent to stand trial and the charges against him were dropped.  The Board is unable to find evidence regarding whether the Veteran's incarceration from February 2002 to April 2007 was the result of a conviction of a felony.  In light of the foregoing, further development of the evidence is required to ascertain whether April 15, 2002, was the 61st day of an incarceration for conviction of a felony.  38 U.S.C.A. § 1513; 38 C.F.R. § 3.665 (2015).

Accordingly, the case is REMANDED for the following action:

1.   Take appropriate steps to determine whether the 
   Veteran's incarceration from February 2002 to April 
   2007 was required as the result of a conviction of a 
   felony, and whether any time served during the 
   incarceration from February 2002 to April 2007 was 
   counted as time served for conviction of a felony.  
   Associate that information with the electronic claims 
   file.

2.  Thereafter, and after undertaking any additional 
	development deemed necessary, readjudicate the 
	issue on appeal.  If any benefit sought remains 
	denied, the Veteran must be provided with a 
	Supplemental Statement of the Case and be afforded 
	reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


